Opinion issued September 22, 2022




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-21-00719-CV
                           ———————————
         IN RE SOUTHCORP REALTY ADVISORS, INC., Relator


            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Southcorp Realty Advisors, Inc., filed a petition for a writ of

mandamus challenging a June 28, 2021 trial court order striking the designation of

Susan Powell, CPA, CVA, MAFF as an expert witness on the issue of damages, and
an August 16, 2021 trial court order striking the designation of Wilbert Sisson as an

expert witness on the issue of damages.1

      We deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).

Any pending motions are dismissed as moot.

                                  PER CURIAM
Panel consists of Justices Kelly, Rivas-Molloy, and Guerra.




1
      The underlying case is Hobby Autoport, LLC v. Southcorp Realty Advisors, Inc.,
      Cause No. 2016-01602, in the 215th District Court of Harris County, Texas, the
      Honorable Elaine Palmer presiding.

                                           2